--------------------------------------------------------------------------------

Exhibit 10.2


SUBSCRIPTION AGREEMENT


ARYA Sciences Acquisition Corp II
51 Astor Place, 10th Floor
New York, New York 10002


Ladies and Gentlemen:


This Subscription Agreement (this “Subscription Agreement”) is being entered
into as of the date set forth on the signature page hereto, by and between ARYA
Sciences Acquisition Corp II, a Cayman Islands exempted company, which shall be
domesticated as a Delaware corporation prior to the closing of the Transaction
(as defined herein) (“ARYA”), and the undersigned subscriber (the “Investor”),
in connection with the  Business Combination Agreement, dated as of the date
hereof (as may be amended, supplemented or otherwise modified from time to time,
the “Transaction Agreement”), by and among ARYA, Cerevel Therapeutics, Inc., a
Delaware corporation (the “Company”), Cassidy Merger Sub 1, Inc., a Delaware
corporation (“Cassidy Merger Sub 1”), pursuant to which, among other things,
Cassidy Merger Sub 1 will merge with and into the Company, with the Company as
the surviving company in the merger and, after giving effect to such merger,
becoming a wholly-owned subsidiary of ARYA, on the terms and subject to the
conditions therein (such merger, the “Transaction”). In connection with the
Transaction, ARYA is seeking commitments from interested investors to purchase,
following the Domestication (as defined below) and prior to the closing of the
Transaction, shares of ARYA’s common stock, par value $0.0001 per share (the
“Shares”), in a private placement for a purchase price of $10.00 per share (the
“Per Share Purchase Price”).  On or about the date of this Subscription
Agreement, ARYA is entering into subscription agreements (the “Other
Subscription Agreements” and together with the Subscription Agreement, the
“Subscription Agreements”) with certain other investors (the “Other Investors”
and together with the Investor, the “Investors”), severally and not jointly,
pursuant to which the Investors, severally and not jointly, have agreed to
purchase on the closing date of the Transaction, inclusive of the Shares
subscribed for by the Investor, an aggregate amount of up to 32,000,000 Shares,
at the Per Share Purchase Price.


Prior to the closing of the Transaction (and as more fully described in the
Transaction Agreement), ARYA will domesticate as a Delaware corporation in
accordance with Section 388 of the General Corporation Law of the State of
Delaware and Part XII of the Cayman Islands Companies Law (2020 Revision) (the
“Domestication”).  The aggregate purchase price to be paid by the Investor for
the subscribed Shares (as set forth on the signature page hereto) is referred to
herein as the “Subscription Amount.”


In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
ARYA acknowledges and agrees as follows:


1.          Subscription. The Investor hereby irrevocably subscribes for and
agrees to purchase from ARYA the number of Shares set forth on the signature
page of this Subscription Agreement on the terms and subject to the conditions
provided for herein. The Investor acknowledges and agrees that ARYA reserves the
right to accept or reject the Investor’s subscription for the Shares for any
reason or for no reason, in whole or in part, at any time prior to its
acceptance, and the same shall be deemed to be accepted by ARYA only when this
Subscription Agreement is signed by a duly authorized person by or on behalf of
ARYA; ARYA may do so in counterpart form. The Investor acknowledges and agrees
that, as a result of the Domestication, the Shares that will be purchased by the
Investor and issued by ARYA pursuant hereto shall be shares of common stock in a
Delaware corporation (and not, for the avoidance of doubt, ordinary shares in a
Cayman Islands exempted company).


2.          Closing. The closing of the sale of the Shares contemplated hereby
(the “Closing”) is contingent upon the substantially concurrent consummation of
the Transaction. The Closing shall occur on the date of, and substantially
concurrently with and conditioned upon the effectiveness of, the Transaction.
Upon (a) satisfaction or waiver of the conditions set forth in Section 3 below
and (b) delivery of written notice from (or on behalf of) ARYA to the Investor
(the “Closing Notice”), that ARYA reasonably expects all conditions to the
closing of the Transaction to be satisfied or waived on a date that is not less
than five (5) business days from the date on which the Closing Notice is
delivered to the Investor, the Investor shall deliver to ARYA, three (3)
business days prior to the closing date specified in the Closing Notice (the
“Closing Date”), the Subscription Amount by wire transfer of United States
dollars in immediately available funds to the account(s) specified by ARYA in
the Closing Notice (which account shall not be an escrow account).  On the
Closing Date, ARYA shall issue a number of Shares to the Investor set forth on
the signature page to this Subscription Agreement and subsequently cause such
Shares to be registered in book entry form in the name of the Investor on ARYA’s
share register; provided, however, that ARYA’s obligation to issue the Shares to
the Investor is contingent upon ARYA having received the Subscription Amount in
full accordance with this Section 2. For purposes of this Subscription
Agreement, “business day” shall mean a day, other than a Saturday or Sunday, on
which commercial banks in New York, New York and Boston, Massachusetts are open
for the general transaction of business.

--------------------------------------------------------------------------------


3.          Closing Conditions.



a.          The obligation of the parties hereto to consummate the purchase and
sale of the Shares pursuant to this Subscription Agreement is subject to the
following conditions:


(i)          no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby; and


(ii)          (A) all conditions precedent to the closing of the Transaction
under the Transaction Agreement shall have been satisfied (as determined by the
parties to the Transaction Agreement and other than those conditions under the
Transaction Agreement which, by their nature, are to be satisfied at the closing
of the Transaction, including to the extent that any such condition is dependent
upon the consummation of the purchase and sale of the Shares pursuant to this
Subscription Agreement) or waived and (B) the closing of the Transaction shall
be scheduled to occur concurrently with or on the same date as the Closing.


b.          The obligation of ARYA to consummate the issuance and sale of the
Shares pursuant to this Subscription Agreement shall be subject to the condition
that all representations and warranties of the Investor contained in this
Subscription Agreement are true and correct in all material respects at and as
of the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by the Investor of each of the representations and warranties of
the Investor contained in this Subscription Agreement as of the Closing Date.


c.          The obligation of the Investor to consummate the purchase of the
Shares pursuant to this Subscription Agreement shall be subject to the following
conditions:


(i)          that all representations and warranties of ARYA contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date, and
consummation of the Closing shall constitute a reaffirmation by ARYA of each of
the representations and warranties of ARYA contained in this Subscription
Agreement as of the Closing Date; and


(ii)          ARYA shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.


4.          Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

--------------------------------------------------------------------------------


5.          ARYA Representations and Warranties. ARYA represents and warrants to
the Investor that:


a.          ARYA is an exempted company duly incorporated, validly existing and
in good standing under the laws of the Cayman Islands (to the extent such
concept exists in such jurisdiction). ARYA has all power (corporate or
otherwise) and authority to own, lease and operate its properties and conduct
its business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement. As of the Closing Date, following
the Domestication, ARYA will be duly incorporated, validly existing as a
corporation and in good standing under the laws of the State of Delaware.


b.          As of the Closing Date, the Shares will be duly authorized and, when
issued and delivered to the Investor against full payment therefor in accordance
with the terms of this Subscription Agreement, the Shares will be validly
issued, fully paid and non-assessable and will not have been issued in violation
of or subject to any preemptive or similar rights created under ARYA’s
certificate of incorporation (as amended to the Closing Date) or under the
General Corporation Law of the State of Delaware.


c.          This Subscription Agreement has been duly authorized, executed and
delivered by ARYA and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Investor, this Subscription Agreement is
enforceable against ARYA in accordance with its terms, except as may be limited
or otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, or (ii) principles of equity, whether considered at law or
equity.


d.          The issuance and sale of the Shares and the compliance by ARYA with
all of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of ARYA or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which ARYA or any of its
subsidiaries is a party or by which ARYA or any of its subsidiaries is bound or
to which any of the property or assets of ARYA is subject that would reasonably
be expected to have a material adverse effect on the business, financial
condition or results of operations of ARYA and its subsidiaries, taken as a
whole (a “Material Adverse Effect”) or materially affect the validity of the
Shares or the legal authority of ARYA to comply in all material respects with
the terms of this Subscription Agreement; (ii) result in any violation of the
provisions of the organizational documents of ARYA; or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
ARYA or any of their properties that would reasonably be expected to have a
Material Adverse Effect or materially affect the validity of the Shares or the
legal authority of ARYA to comply in all material respects with this
Subscription Agreement.


e.          As of their respective dates, all reports (the “SEC Reports”)
required to be filed by ARYA with the U.S. Securities and Exchange Commission
(the “SEC”) complied in all material respects with the applicable requirements
of the Securities Act of 1933, as amended, (the “Securities Act”) and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements of ARYA included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing and fairly present in all material respects the financial
position of ARYA as of and for the dates thereof and the results of operations
and cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments. A copy of each SEC Report is
available to the Investor via the SEC’s EDGAR system. There are no outstanding
or unresolved comments in comment letters received by ARYA from the staff of the
Division of Corporation Finance of the SEC with respect to any of the SEC
Reports.


f.          Other than the Other Subscription Agreements, the Transaction
Agreement and any other agreement expressly contemplated by the Transaction
Agreement, ARYA has not entered into any side letter or similar agreement with
any investor in connection with such investor’s direct or indirect investment in
ARYA or with any other investor, and such Other Subscription Agreements have not
been amended in any material respect following the date of this Subscription
Agreement.

--------------------------------------------------------------------------------


g.          ARYA is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by ARYA of this Subscription Agreement (including, without
limitation, the issuance of the Shares), other than (i) filings with the SEC,
(ii) filings required by applicable state securities laws, (iii) filings
required by the Nasdaq, or such other applicable stock exchange on which ARYA’s
common stock is then listed (the “Stock Exchange”), and (iv) the failure of
which to obtain would not be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.


h.          As of the date of this Subscription Agreement, the authorized
capital stock of ARYA consists of 1,000,000 preference shares (“Preferred
Shares”), 479,000,000 Class A ordinary shares (“Class A Shares”), and 20,000,000
Class B ordinary shares (the “Class B Shares”), each par value $0.0001 per
share.  As of the date of this Subscription Agreement, (i) no Preferred Shares
are issued and outstanding, (ii) 15,449,000 Class A Shares are issued and
outstanding, (iii) 3,737,500 Class B Shares are issued and outstanding and (iv)
4,983,333 redeemable warrants and 166,333 private placement warrants to acquire
Class A Shares are outstanding. Following the Domestication, and immediately
prior to the closing of the Transaction (assuming that all shares to be issued
pursuant to the Subscription Agreements have been issued and that no holders of
Class A Shares have validly elected to redeem their shares in connection with
the closing of the Transaction), the authorized capital stock of ARYA will
consist of 10,000,000 shares of preferred stock, par value $0.0001 per share
(“Delaware Preferred Shares”) and 500,000,000 shares of common stock, par value
$0.0001 per share (“Delaware Common Shares”), of which (1) no Delaware Preferred
Shares will be issued and outstanding, (2) a number of Delaware Common Shares
will be issued and outstanding as set forth in Section 4.6(b) of the Transaction
Agreement, subject in all respects to the assumptions referenced in such
section, and (3) 4,983,333 redeemable warrants and 166,333 private placement
warrants to acquire Delaware Common Shares will be outstanding.  All (A) issued
and outstanding Class A Shares and Class B Shares have been duly authorized and
validly issued, are fully paid and are non-assessable and (B) outstanding
warrants have been duly authorized and validly issued. Except as set forth above
and pursuant to the Other Subscription Agreements, the Transaction Agreement and
the other agreements and arrangements referred to therein, as of the date
hereof, there are no outstanding options, warrants or other rights to subscribe
for, purchase or acquire from ARYA any Class A Shares, Class B Shares or other
equity interests in ARYA, or securities convertible into or exchangeable or
exercisable for such equity interests. As of the date hereof, ARYA has no
subsidiaries, other than Cassidy Merger Sub 1, and does not own, directly or
indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated. There are no stockholder agreements,
voting trusts or other agreements or understandings to which ARYA is a party or
by which it is bound relating to the voting of any securities of ARYA, other
than (1) as set forth in the SEC Reports and (2) as contemplated by the
Transaction Agreement.


i.          The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Exchange Act, and are listed for trading on the Stock
Exchange.  As of the date hereof, there is no suit, action, proceeding or
investigation pending or, to the knowledge of ARYA, threatened against the ARYA
by the Stock Exchange or the SEC, respectively, to prohibit or terminate the
listing of the Class A Shares or, when issued, the Delaware Common Shares, or to
deregister the Class A Shares or, when registered and issued in connection with
the Domestication, the Delaware Common Shares, under the Exchange Act.  ARYA has
taken no action that is designed to terminate the registration of the Class A
Shares under the Exchange Act, other than in connection with the Domestication
and subsequent registration under the Exchange Act of the Delaware Common
Shares.


j.          Assuming the accuracy of the Investor’s representations and
warranties set forth in Section 6, no registration under the Securities Act is
required for the offer and sale of the Shares by ARYA to the Investor hereunder.
The Shares (i) were not offered by any form of general solicitation or general
advertising and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.


k.          Except for such matters as have not had and would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect,
there is no (i) action, suit, claim or other proceeding, in each case by or
before any governmental authority pending, or, to the knowledge of ARYA,
threatened against ARYA or (ii) judgment, decree, injunction, ruling or order of
any governmental entity or arbitrator outstanding against ARYA.


l.          Other than the Placement Agents (as defined below), ARYA has not
engaged any broker, finder, commission agent, placement agent or arranger in
connection with the sale of the Shares, and ARYA is not under any obligation to
pay any broker’s fee or commission in connection with the sale of the Shares
other than to the Placement Agents.

--------------------------------------------------------------------------------


6.          Investor Representations and Warranties. The Investor represents and
warrants to ARYA that:


a.          The Investor (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Shares only for his, her or its own account and not for the
account of others, or if the Investor is subscribing for the Shares as a
fiduciary or agent for one or more investor accounts, the Investor has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information set forth on Schedule A). The Investor is not an entity formed for
the specific purpose of acquiring the Shares.


b.          The Investor acknowledges and agrees that the Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Shares have not been registered under the
Securities Act. The Investor acknowledges and agrees that the Shares may not be
offered, resold, transferred, pledged or otherwise disposed of by the Investor
absent an effective registration statement under the Securities Act except (i)
to ARYA or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and in each of clauses (i)
and (iii) in accordance with any applicable securities laws of the states and
other jurisdictions of the United States, and that any certificates representing
the Shares shall contain a restrictive legend to such effect. The Investor
acknowledges and agrees that the Shares will be subject to transfer restrictions
and, as a result of these transfer restrictions, the Investor may not be able to
readily offer, resell, transfer, pledge or otherwise dispose of the Shares and
may be required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The Investor acknowledges and agrees that the Shares
will not be eligible for offer, resale, transfer, pledge or disposition pursuant
to Rule 144 promulgated under the Securities Act until at least one year from
the date that ARYA files a Current Report on Form 8-K following the Closing Date
that includes the “Form 10” information required under applicable SEC rules and
regulations. The Investor acknowledges and agrees that it has been advised to
consult legal counsel prior to making any offer, resale, transfer, pledge or
disposition of any of the Shares.


c.          The Investor acknowledges and agrees that the Investor is purchasing
the Shares from ARYA. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by or
on behalf of ARYA, the Company, any of their respective affiliates or any
control persons,  officers, directors, employees, partners, agents or
representatives of any of the foregoing or any other person or entity, expressly
or by implication, other than those representations, warranties, covenants and
agreements of ARYA expressly set forth in Section 5 of this Subscription
Agreement.


d.          The Investor’s acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.


e.          The Investor acknowledges and agrees that the Investor has received
such information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to ARYA, the
Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges that he, she
or it has reviewed the SEC Reports. The Investor acknowledges and agrees that
the Investor and the Investor’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Investor and such Investor’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the Shares.

--------------------------------------------------------------------------------


f.          The Investor became aware of this offering of the Shares solely by
means of direct contact between the Investor and ARYA, the Company or a
representative of ARYA or the Company, and the Shares were offered to the
Investor solely by direct contact between the Investor and ARYA, the Company or
a representative of ARYA or the Company.  The Investor did not become aware of
this offering of the Shares, nor were the Shares offered to the Investor, by any
other means. The Investor acknowledges that the Shares (i) were not offered by
any form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws. The Investor
acknowledges that it is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, firm or corporation
(including, without limitation, ARYA, the Company, the Placement Agents (defined
below), any of their respective affiliates or any control persons, officers,
directors, employees, partners, agents or representatives of any of the
foregoing), other than the representations and warranties of ARYA contained in
Section 5 of this Subscription Agreement, in making its investment or decision
to invest in ARYA.


g.          The Investor acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in ARYA’s filings with the SEC. The Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and the Investor
has sought such accounting, legal and tax advice as the Investor has considered
necessary to make an informed investment decision.


h.          Alone, or together with any professional advisor(s), the Investor
has analyzed and considered the risks of an investment in the Shares and
determined that the Shares are a suitable investment for the Investor and that
the Investor is able at this time and in the foreseeable future to bear the
economic risk of a total loss of the Investor’s investment in ARYA. The Investor
acknowledges specifically that a possibility of total loss exists.


i.          In making its decision to purchase the Shares, the Investor has
relied solely upon independent investigation made by the Investor. Without
limiting the generality of the foregoing, the Investor has not relied on any
statements or other information provided by or on behalf of the Placement Agents
or any of their respective affiliates or any control persons, officers,
directors, employees, partners, agents or representatives of any of the
foregoing concerning ARYA, the Company, the Transaction, the Transaction
Agreement, this Subscription Agreement or the transactions contemplated hereby
or thereby, the Shares or the offer and sale of the Shares.


j.          The Investor acknowledges and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.


k.          The Investor, if not an individual, has been duly formed or
incorporated and is validly existing and is in good standing under the laws of
its jurisdiction of formation or incorporation, with power and authority to
enter into, deliver and perform its obligations under this Subscription
Agreement.


l.          The execution, delivery and performance by the Investor of this
Subscription Agreement are within the powers of the Investor, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the Investor is a party or by which the Investor is bound, and, if the
Investor is not an individual, will not violate any provisions of the Investor’s
organizational documents, including, without limitation, its incorporation or
formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if the Investor is an individual, has legal
competence and capacity to execute the same or, if the Investor is not an
individual, the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.


m.          The Investor is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (each, a “Prohibited
Investor”). The Investor agrees to provide law enforcement agencies, if
requested thereby, such records as required by applicable law, provided that the
Investor is permitted to do so under applicable law.  If the Investor is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
the Investor maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. To the extent required,
it maintains policies and procedures reasonably designed for the screening of
its investors against the OFAC sanctions programs, including the OFAC List. To
the extent required by applicable law, the Investor maintains policies and
procedures reasonably designed to ensure that the funds held by the Investor and
used to purchase the Shares were legally derived.

--------------------------------------------------------------------------------


n.          The Investor acknowledges that no disclosure or offering document
has been prepared by Jefferies LLC, Goldman Sachs & Co. LLC or any of their
respective affiliates (collectively, the “Placement Agents”) in connection with
the offer and sale of the Shares.


o.          The Investor acknowledges that neither Placement Agent, nor any of
its respective affiliates nor any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing have made
any independent investigation with respect to ARYA, the Company or its
subsidiaries or any of their respective businesses, or the Shares or the
accuracy, completeness or adequacy of any information supplied to the Investor
by ARYA.


p.          The Investor acknowledges that in connection with the issue and
purchase of the Shares, neither Placement Agent has acted as the Investor’s
financial advisor or fiduciary.


q.          The Investor has or has commitments to have and, when required to
deliver payment to ARYA pursuant to Section 2 above, will have, sufficient funds
to pay the Subscription Amount and consummate the purchase and sale of the
Shares pursuant to this Subscription Agreement.


7.          Registration Rights.


(a)          In the event that the Shares are not registered in connection with
the consummation of the Transaction, ARYA agrees that, within thirty (30)
calendar days after the Closing Date (the “Filing Date”), it will file with the
SEC (at its sole cost and expense) a registration statement registering the
resale of the Shares (the “Registration Statement”), and it shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
earlier of (i) sixty (60) calendar days (or ninety (90) calendar days if the SEC
notifies ARYA that it will “review” the Registration Statement) following the
Filing Date and (ii) ten (10) Business Days after ARYA is notified (orally or in
writing, whichever is earlier) by the SEC that the Registration Statement will
not be “reviewed” or will not be subject to further review (such earlier date,
the “Effectiveness Date”). ARYA agrees to cause such Registration Statement, or
another shelf registration statement that includes the Shares to be sold
pursuant to this Subscription Agreement, to remain effective until the earliest
of (x) the fourth anniversary of the Closing, (y) the date on which the Investor
ceases to hold any Shares issued pursuant to this Subscription Agreement, or (z)
on the first date on which the Investor is able to sell all of its Shares issued
pursuant to this Subscription Agreement (or shares received in exchange
therefor) under Rule 144 of the Securities Act within 90 days without limitation
as to the amount of such securities that may be sold and without the requirement
for ARYA to be in compliance with the current public information required under
Rule 144(c)(i) (or Rule 144(i)(2), if applicable) (the “Effectiveness Period”).
The Investor agrees to disclose its ownership to ARYA upon request to assist it
in making the determination described above. In no event shall the Investor be
identified as a statutory underwriter in the Registration Statement unless
requested by the SEC; provided, that if the SEC requests that the Investor be
identified as a statutory underwriter in the Registration Statement, the
Investor will have an opportunity to withdraw its Shares from the Registration
Statement. Notwithstanding the foregoing, if the SEC prevents ARYA from
including any or all of the shares proposed to be registered under the
Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Shares by the applicable shareholders or
otherwise, such Registration Statement shall register for resale such number of
Shares which is equal to the maximum number of Shares as is permitted by the
SEC. In such event, the number of Shares to be registered for each selling
shareholder named in the Registration Statement shall be reduced pro rata among
all such selling shareholders. For as long as the Registration Statement shall
remain effective pursuant to this Section 7(a), ARYA will use commercially
reasonable efforts to (1) qualify the Shares for listing on the Stock Exchange,
and (2) update or amend the Registration Statement as necessary to include the
Shares. For as long as the Investor holds the Shares, ARYA will use commercially
reasonable efforts to file all reports, and provide all customary and reasonable
cooperation, necessary to enable the undersigned to resell the Shares pursuant
to the Registration Statement or Rule 144 of the Securities Act (when Rule 144
of the Securities Act becomes available to the Investor), as applicable.
Notwithstanding anything to the contrary contained herein, ARYA may delay or
postpone filing of such Registration Statement, and from time to time require
the Investor not to sell under the Registration Statement or suspend the use or
effectiveness of any such Registration Statement, if the board of directors of
ARYA determines in good faith that either in order for the Registration
Statement to not contain a material misstatement or omission, an amendment
thereto would be needed, or if such filing or use could materially affect a bona
fide business or financing transaction of ARYA or would require premature
disclosure of information that could materially adversely affect ARYA (each such
circumstance, a “Suspension Event”); provided, that, (I) ARYA shall not so delay
filing or so suspend the use of the Registration Statement for a period of more
than ninety (90) consecutive days or more than a total of one hundred-twenty
(120) calendar days, in each case in any three hundred sixty (360) day period
and (II) ARYA shall use commercially reasonable efforts to make such
Registration Statement available for the sale by the undersigned of such
securities as soon as practicable thereafter. If so directed by ARYA, the
Investor will deliver to ARYA or, in the Investor’s sole discretion destroy, all
copies of the prospectus covering the Shares in the Investor’s possession;
provided, however, that this obligation to deliver or destroy all copies of the
prospectus covering the Shares shall not apply (i) to the extent the Investor is
required to retain a copy of such prospectus (A) in order to comply with
applicable legal or regulatory requirements or (B) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up. ARYA’s
obligations to include the Shares issued pursuant to this Subscription Agreement
(or shares issued in exchange therefor) for resale in the Registration Statement
are contingent upon the Investor furnishing in writing to ARYA such information
regarding the Investor, the securities of ARYA held by the Investor and the
intended method of disposition of such Shares, which shall be limited to
non-underwritten public offerings, as shall be reasonably requested by ARYA to
effect the registration of such Shares, and shall execute such documents in
connection with such registration as ARYA may reasonably request that are
customary of a selling stockholder in similar situations.

--------------------------------------------------------------------------------


(b)          At its expense ARYA shall advise the Investor within two (2)
Business Days: (i) when a Registration Statement or any post-effective amendment
thereto has become effective; (ii) of any request by the SEC for amendments or
supplements to any Registration Statement or the prospectus included therein or
for additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of any Registration Statement or the initiation of
any proceedings for such purpose; (iv) of the receipt by ARYA of any
notification with respect to the suspension of the qualification of the Shares
included therein for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; and (v) subject to the provisions in this
Subscription Agreement, of the occurrence of any event that requires the making
of any changes in any Registration Statement or prospectus so that, as of such
date, the statements therein are not misleading and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in the light of the circumstances under
which they were made) not misleading. Upon receipt of any written notice from
ARYA (which notice shall not contain any material non-public information
regarding ARYA) of the happening of any of the foregoing or of a Suspension
Event during the period that the Registration Statement is effective or if as a
result of a Suspension Event the Registration Statement or related prospectus
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made (in the case of the
prospectus) not misleading, the undersigned agrees that (1) it will immediately
discontinue offers and sales of the Shares under the Registration Statement
(excluding, for the avoidance of doubt, sales conducted pursuant to Rule 144)
until the undersigned receives copies of a supplemental or amended prospectus
(which ARYA agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by ARYA that it may
resume such offers and sales, and (2) it will maintain the confidentiality of
any information included in such written notice delivered by ARYA except (A) for
disclosure to the Investor’s employees, agents and professional advisers who
need to know such information and are obligated to keep it confidential, (B) for
disclosures to the extent required in order to comply with reporting obligations
to its limited partners who have agreed to keep such information confidential
and (C) as required by law or subpoena.  ARYA shall use its commercially
reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of any Registration Statement as soon as reasonably practicable. 
Upon the occurrence of any event contemplated in clauses (i) through (v) above,
except for such times as ARYA is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of a Registration Statement,
ARYA shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to such Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

--------------------------------------------------------------------------------


(c)          Indemnification.


(i)          ARYA agrees to indemnify and hold harmless, to the extent permitted
by law, the Investor, its directors, and officers, employees, and agents, and
each person who controls the Investor (within the meaning of the Securities Act
or the Exchange Act) and each affiliate of the Investor (within the meaning of
Rule 405 under the Securities Act) from and against any and all losses, claims,
damages, liabilities and expenses (including, without limitation, any attorneys’
fees and expenses incurred in connection with defending or investigating any
such action or claim) caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement, prospectus included in
any Registration Statement (“Prospectus”) or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to ARYA by or on behalf of the Investor
expressly for use therein.


(ii)          The Investor agrees, severally and not jointly with any other
person that is a party to the Other Subscription Agreements, to indemnify and
hold harmless ARYA, its directors and officers and agents and each person who
controls ARYA (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by the
Investor expressly for use therein. In no event shall the liability of the
Investor be greater in amount than the dollar amount of the net proceeds
received by such Investor upon the sale of the Shares purchased pursuant to this
Subscription Agreement giving rise to such indemnification obligation.


(iii)          Any person entitled to indemnification herein shall (1) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who elects
not to assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of legal counsel to any indemnified party a conflict of interest exists between
such indemnified party and any other of such indemnified parties with respect to
such claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.


(iv)          The indemnification provided for under this Subscription Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, employee, agent,
affiliate or controlling person of such indemnified party and shall survive the
transfer of the Shares purchased pursuant to this Subscription Agreement.


(v)          If the indemnification provided under this Section 7(c) from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this Section 7(c) from any person
who was not guilty of such fraudulent misrepresentation.

--------------------------------------------------------------------------------


8.          Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Transaction Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto and the
Company to terminate this Subscription Agreement, (c) ARYA’s notification to the
Investor in writing that it has, with the written consent of the Company,
abandoned its plans to move forward with the Transaction and/or terminated the
Investor’s obligations with respect to the subscription without the delivery of
the Shares having occurred, (d) the Termination Date (as defined in the
Transaction Agreement), if the Closing has not occurred by such date, or (e) if
any of the conditions to Closing set forth in Section 3 of this Subscription
Agreement are not satisfied or waived, or are not capable of being satisfied, on
or prior to the Closing and, as a result thereof, the transactions contemplated
by this Subscription Agreement will not be and are not consummated at the
Closing (the termination events described in clauses (a)–(e) above,
collectively, the “Termination Events”); provided that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from any such willful
breach. ARYA shall notify the Investor of the termination of the Transaction
Agreement promptly after the termination of such agreement. Upon the occurrence
of any Termination Event, this Subscription Agreement shall be void and of no
further effect and any monies paid by the Investor to ARYA in connection
herewith shall promptly (and in any event within one business day) following the
Termination Event be returned to the Investor.


9.          Trust Account Waiver. The Investor acknowledges that ARYA is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving ARYA and
one or more businesses or assets. The Investor further acknowledges that, as
described in ARYA’s prospectus relating to its initial public offering dated
June 4, 2020 (the “Prospectus”) available at www.sec.gov, substantially all of
ARYA’s assets consist of the cash proceeds of ARYA’s initial public offering and
private placement of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
ARYA, its public shareholders and the underwriters of ARYA’s initial public
offering. Except with respect to interest earned on the funds held in the Trust
Account that may be released to ARYA to pay its tax obligations, if any, the
cash in the Trust Account may be disbursed only for the purposes set forth in
the Prospectus. For and in consideration of ARYA entering into this Subscription
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
Investor hereby irrevocably waives any and all right, title and interest, or any
claim of any kind it has or may have in the future, in or to any monies held in
the Trust Account, and agrees not to seek recourse against the Trust Account as
a result of, or arising out of, this Subscription Agreement; provided, however,
that nothing in this Section 9 shall be deemed to limit the Investor’s right,
title, interest or claim to any monies held in the Trust Account by virtue of
its record or beneficial ownership of Class A Shares currently outstanding on
the date hereof, pursuant to a validly exercised redemption right with respect
to any such Class A Shares, except to the extent that the Investor has otherwise
agreed with ARYA to not exercise such redemption right.


10.          Miscellaneous.


a.          Neither this Subscription Agreement nor any rights that may accrue
to the Investor hereunder (other than the Shares acquired hereunder, if any) may
be transferred or assigned.


b.          ARYA may request from the Investor such additional information as
ARYA may deem necessary to register the resale of the Shares and evaluate the
eligibility of the Investor to acquire the Shares, and the Investor shall
provide such information as may reasonably be requested. The Investor
acknowledges that ARYA may file a copy of this Subscription Agreement with the
SEC as an exhibit to a periodic report or a registration statement of ARYA.

--------------------------------------------------------------------------------


c.          The Investor acknowledges that ARYA, the Company, the Placement
Agents and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Investor agrees to promptly notify ARYA, the Company and the
Placement Agents if any of the acknowledgments, understandings, agreements,
representations and warranties set forth in Section 6 above are no longer
accurate. The Investor acknowledges and agrees that each purchase by the
Investor of Shares from ARYA will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Investor as of the time of such
purchase.


d.          ARYA, the Company and the Placement Agents are each entitled to rely
upon this Subscription Agreement and each is irrevocably authorized to produce
this Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby; provided, however, that the foregoing clause of this
Section 10(d) shall not give the Company or the Placement Agents any rights
other than those expressly set forth herein and, without limiting the generality
of the foregoing and for the avoidance of doubt, in no event shall the Company
be entitled to rely on any of the representations and warranties of ARYA set
forth in this Subscription Agreement.


e.          All of the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.


f.          This Subscription Agreement may not be modified, waived or
terminated (other than pursuant to the terms of Section 8 above) except by an
instrument in writing, signed by each of the parties hereto, provided, however,
that no modification or waiver by ARYA of the provisions of this Subscription
Agreement shall be effective without the prior written consent of the Company
(other than modifications or waivers that are solely ministerial in nature or
otherwise immaterial and do not affect any economic or any other material term
of this Subscription Agreement). No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.


g.          This Subscription Agreement (including the schedule hereto)
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, among the
parties, with respect to the subject matter hereof. Except as set forth in
Section 8, Section 10(c), Section 10(d), Section 10(f), this Section 10(g) and
the last sentence of Section 10(k) with respect to the persons specifically
referenced therein, this Subscription Agreement shall not confer any rights or
remedies upon any person other than the parties hereto, and their respective
successor and assigns, and the parties hereto acknowledge that such persons so
referenced are third party beneficiaries of this Subscription Agreement for the
purposes of, and to the extent of, the rights granted to them, if any, pursuant
to such provisions.


h.          Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.


i.          If any provision of this Subscription Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, illegal or unenforceable,
the validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.


j.          This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

--------------------------------------------------------------------------------


k.          The parties hereto acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Subscription
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Subscription
Agreement, without posting a bond or undertaking and without proof of damages,
to enforce specifically the terms and provisions of this Subscription Agreement,
this being in addition to any other remedy to which such party is entitled at
law, in equity, in contract, in tort or otherwise. The parties hereto
acknowledge and agree that the Company shall be entitled to seek to specifically
enforce the Investor’s obligations to fund the Subscription Amount and the
provisions of the Subscription Agreement of which the Company is an express
third party beneficiary, in each case, on the terms and subject to the
conditions set forth herein.


l.          Any notice or communication required or permitted hereunder to be
given to the Investor shall be in writing and either delivered personally,
emailed or sent by overnight mail via a reputable overnight carrier, or sent by
certified or registered mail, postage prepaid, to such address(es) or email
address(es) set forth on the signature page hereto, and shall be deemed to be
given and received (i) when so delivered personally, (ii) when sent, with no
mail undeliverable or other rejection notice, if sent by email, or (iii) three
(3) business days after the date of mailing to the address below or to such
other address or addresses as the Investor may hereafter designate by notice to
ARYA.


m.          THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
THE SUPREME COURT OF THE STATE OF NEW YORK SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT
AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF
THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN THIS SECTION 10(m) OF THIS SUBSCRIPTION
AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.


EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(m).

--------------------------------------------------------------------------------


11.          Non-Reliance and Exculpation. The Investor acknowledges that it is
not relying upon, and has not relied upon, any statement, representation or
warranty made by any person, firm or corporation (including, without limitation,
the Placement Agents, any of their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing), other than the statements, representations and warranties of
ARYA expressly contained in Section 5 of this Subscription Agreement, in making
its investment or decision to invest in ARYA.  The Investor acknowledges and
agrees that none of (i) any other investor pursuant to this Subscription
Agreement or any other subscription agreement related to the private placement
of the Shares (including the investor’s respective affiliates or any control
persons, officers, directors, employees, partners, agents or representatives of
any of the foregoing) or (ii) the Placement Agents, their respective affiliates
or any control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing, shall have any liability to the
Investor, or to any other investor, pursuant to, arising out of or relating to
this Subscription Agreement or any other subscription agreement related to the
private placement of the Shares, the negotiation hereof or thereof or its
subject matter, or the transactions contemplated hereby or thereby, including,
without limitation, with respect to any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the Shares
or with respect to any claim (whether in tort, contract or otherwise) for breach
of this Subscription Agreement or in respect of any written or oral
representations made or alleged to be made in connection herewith, as expressly
provided herein, or for any actual or alleged inaccuracies, misstatements or
omissions with respect to any information or materials of any kind furnished by
ARYA, the Company, the Placement Agents or any Non-Party Affiliate concerning
ARYA, the Company, the Placement Agents, any of their controlled affiliates,
this Subscription Agreement or the transactions contemplated hereby. For
purposes of this Subscription Agreement, “Non-Party Affiliates” means each
former, current or future officer, director, employee, partner, member, manager,
direct or indirect equityholder or affiliate of ARYA, the Company, any Placement
Agent or any of ARYA’s, the Company’s or any Placement Agent’s controlled
affiliates or any family member of the foregoing.


12.          Disclosure. ARYA shall, by 9:00 a.m., New York City time, on the
first (1st) Business Day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the SEC a Current
Report on Form 8-K (collectively, the “Disclosure Document”) disclosing all
material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transaction and any other material, nonpublic
information that ARYA has provided to the Investor at any time prior to the
filing of the Disclosure Document. Upon the issuance of the Disclosure Document,
to the actual knowledge of ARYA, the Investor shall not be in possession of any
material, non-public information received from ARYA or any of its officers,
directors, or employees or agents, and the Investor shall no longer be subject
to any confidentiality or similar obligations under any current agreement,
whether written or oral with ARYA or any of its affiliates, relating to the
transactions contemplated by this Subscription Agreement. Notwithstanding
anything in this Subscription Agreement to the contrary, ARYA shall not (i)
publicly disclose the name of the Investor or any of its affiliates or advisers,
or include the name of the Investor or any of its affiliates or advisers in any
press release without the prior written consent of the Investor, or (ii)
publicly disclose the name of the Investor or any of its affiliates or advisers,
or include the name of the Investor or any of its affiliates or advisers in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of the Investor except as required by the federal
securities law or pursuant to other routine proceedings of regulatory
authorities, or to the extent such disclosure is required by law, at the request
of the staff of the SEC or regulatory agency or under the regulations of the
Stock Exchange, in which case ARYA will provide Investor with prior written
notice (including by e-mail) of such disclosure under this clause (ii), or (iii)
to the extent such announcements or other communications contain only
information previously disclosed in a public statement, press release or other
communication that was approved by the Investor in accordance with this Section
12.


[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.






Name of Investor:
State/Country of Formation or Domicile:
By:
     
Name:
     
Title:
             
Name in which Shares are to be registered (if different):
Date: ________, 2020
   
Investor’s EIN:
             
Business Address-Street:
 
Mailing Address-Street (if different):
     
City, State, Zip:
 
City, State, Zip:
     
Attn:
 
Attn:
         
Telephone No.:
 
Telephone No.:
Facsimile No.:
 
Facsimile No.:
     
Number of Shares subscribed for:
         
Aggregate Subscription Amount: $
Price Per Share: $10.00
       



You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by ARYA in the Closing
Notice. To the extent the offering is oversubscribed, the number of Shares
received may be less than the number of Shares subscribed for.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, ARYA has accepted this Subscription Agreement as of the date
set forth below.



 
ARYA SCIENCES ACQUISITION CORP II
       
By:
   
Name:
   
Title:
 



Date:          , 2020

--------------------------------------------------------------------------------


SCHEDULE A


ELIGIBILITY REPRESENTATIONS OF THE INVESTOR




A.
QUALIFIED INSTITUTIONAL BUYER STATUS
 
(Please check the applicable subparagraphs):



☐  We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).




B.
INSTITUTIONAL ACCREDITED INVESTOR STATUS
 
(Please check the applicable subparagraphs):




 
1.
☐  We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act), and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”




 
2.    
 ☐  We are not a natural person.



Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”


☐  Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;


☐  Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;


☐  Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;


☐  Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;


☐  Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or


☐  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.


This page should be completed by the Investor
and constitutes a part of the Subscription Agreement.

--------------------------------------------------------------------------------